Exhibit 10.4

 

Execution Copy

 

FIRST AMENDMENT

TO

TRANSITION SERVICES AGREEMENT

 

THIS FIRST AMENDMENT TO TRANSITION SERVICES AGREEMENT (this “Amendment”) is
entered into as of January 1, 2007 (the “Effective Date”), by and between Duke
Energy Corporation, a Delaware corporation (“Duke Energy”), and Spectra Energy
Corp (f/k/a Gas SpinCo, Inc.), a Delaware corporation (“Spectra Energy”), each a
“Party” and together, the “Parties”.

 

R E C I T A L S:

 

WHEREAS, the Parties have entered into that certain Transition Services
Agreement dated as of December 13, 2006 (the “Transition Services Agreement”);
and

 

WHEREAS, each Party has determined that it is in the best interests of its
stockholders to amend the Transition Services Agreement as described in this
Amendment.

 

NOW, THEREFORE, in consideration of the foregoing premises, the mutual promises
and covenants hereinafter set forth, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties,
intending to be legally bound, agree, effective as of the Effective Date, as
follows:

 

1. Definitions. All capitalized terms used herein and not otherwise defined
herein shall have the respective meanings set forth (or otherwise provided for)
in the Transition Services Agreement.

 

2. Amendment to Defined Terms “Duke Energy Services” and “Spectra Energy
Services”. Section 1 of the Transition Services Agreement is hereby amended by
deleting the defined terms “Duke Energy Services” and “Spectra Energy Services”
in their entireties and substituting in lieu thereof the following:

 

“Duke Energy Services” shall mean the limited enumerated services described on
Schedule A-1, Schedule A-2, Schedule A-3 of the Schedules to Transition Services
Agreement document attached hereto and each next consecutive Schedule A through
and including Schedule A-47 included therein.

 

“Spectra Energy Services” shall mean the limited enumerated services described
on Schedule B-1, Schedule B-2, Schedule B-3 of the Schedules to Transition
Services Agreement document attached hereto and each next consecutive Schedule B
through and including Schedule B-15 included therein.

 

3. Amendment to Section 3.1(a) (Fees). Section 3.1(a) of the Transition Services
Agreement is hereby amended by adding the following clause after the words “then
the Fee applicable to such Service shall be increased by 10% for the remainder
of the applicable Services Term” at the end of such Section:

 

“; provided, further, however, such 10% increase shall not apply to the Fee
applicable to any of the Services described on Schedules A-3, A-4, A-6, A-7,
A-11, A-13, A-14, A-16, A-19, A-20, or A-36 of this Agreement.”

 

4. Amendment to Modify Schedule A-22 (Spectra Energy Consolidations Assistance).
The Schedules to the Transition Services Agreement are hereby amended by
deleting the phrase “January 1, 2007 – March 31, 2007” under Part II of Schedule
A-22 (Spectra Energy Consolidations Assistance) in its entirety, and
substituting in lieu thereof the phrase “January 1, 2007—April 30, 2007”.

 

5. Amendment to Modify Schedule A-26 (Spectra Energy and DCP Midstream Payroll
Accounting). The Schedules to the Transition Services Agreement are hereby
amended by:

 

(i) deleting the first sentence of under Part I of Schedule A-26 (Spectra Energy
and DCP Midstream Payroll Accounting) in its entirety, and substituting in lieu
thereof the following: “Until Spectra Energy is functional on PeopleSoft 8.9,
Duke Energy will provide to Spectra Energy both labor distribution and payroll
tax accrual services, provided that such services shall be limited to data
relating to dates or periods on or before March 31, 2007.”; and



--------------------------------------------------------------------------------

(ii) deleting the phrase “January 1, 2007—March 31, 2007” under Part II of
Schedule A-26 (Spectra Energy and DCP Midstream Payroll Accounting) in its
entirety, and substituting in lieu thereof the phrase “January 1, 2007—April 30,
2007”.

 

6. Amendment to Modify Schedule A-29 (Spectra Energy Corporate EHS Scientific
Services Analytical Services). The Schedules to the Transition Services
Agreement are hereby amended by:

 

(i) deleting the last sentence of Section 3) set forth in Part I of Schedule
A-29 (Spectra Energy Corporate EHS Scientific Services Analytical Services) in
its entirety, and substituting in lieu thereof the following: “Contract employee
oversight will be provided by Douglas Dodds, who transferred from Duke Energy to
Spectra Energy effective 1/1/07.”;

 

(ii) deleting Section 4) set forth in Part I of Schedule A-29 (Spectra Energy
Corporate EHS Scientific Services Analytical Services) in its entirety, and
substituting in lieu thereof the following: “Pipeline Gas assay analysis and
data entry into the Gas Analysis System will be provided by a Contract employee
under the direction of Douglas Dodds.”; and

 

(iii) deleting the following sentence under Part III of Schedule A-29 (Spectra
Energy Corporate EHS Scientific Services Analytical Services) in its entirety:
“Mr. Dodds will be billed at a monthly rate of $7550.”.

 

7.

Amendment to Modify Schedule A-36 (DCP Midstream and Spectra Energy IT Financial
Systems). The Schedules to the Transition Services Agreement are hereby amended
by (i) deleting the 10th box (titled “Treasury—TMAN (18)”) in the table set
forth in Part I of Schedule A-36 (DCP Midstream and Spectra Energy IT Financial
Systems) in its entirety, and (ii) substituting in lieu thereof the following:

 

Service

  

Duration

(Mo.)

  

End

Date **

   Spectra
Energy
Cost /
Month   

DCP
Midstream

Cost /
Month

Corporate Applications—Mainframe Services (82) Continue to provide and support
all mainframe services for all DCP Midstream applications residing on the
mainframe in Charlotte, NC.

   12    12/31/07    $ 0    $ 124,737

 

8.

Amendment to Modify Schedule A-37(DCP Midstream IT Infrastructure). The
Schedules to the Transition Services Agreement are hereby amended by
(i) deleting the 8th box (titled “Server Operations—SAN (DCP Midstream 115)”) in
the table set forth in Part I of Schedule A-37 (DCP Midstream IT Infrastructure)
in its entirety, and (ii) substituting in lieu thereof the following:

 

Service

  

Duration

(Mo.)

  

End

Date

   Cost /
Month

Server Operations—SAN (DCP Midstream 115): Continuation of services for SAN
support as currently provided, including the shared EMS NASes (Charlotte and
Denver) for all DCP Midstream locations. Requires 24x7 monitoring, proactive
problem resolution, capacity planning, hardware and software maintenance.
Continuation of services for all Storage related services.

Continuation of tape library maintenance services including back-up and restore
operations, tape retention, disaster recovery, etc. for all DCP Midstream
locations. Notwithstanding the foregoing, starting 2/1/07, DCP Midstream will
lease the server directly from EMC, and EMC will bill DCP Midstream directly for
goods and services provided under such lease.

   12    12/31/07    $59,862
until
1/31/07.
Then
$17,993
until
12/31/07.

 

9.

Amendment to Modify Schedule A-41 (Spectra Energy Email Services). The Schedules
to the Transition Services Agreement are hereby amended by deleting the 2nd box
(titled “Litigation Archiving (19)”) in the table set forth in Part I of
Schedule A-41 (Spectra Energy Email Services) in its entirety.

 

10.

Amendment to Modify Schedule A-46 (Spectra Energy IT
Telecommunications/Network). The Schedules to the Transition Services Agreement
are hereby amended by deleting the 9th box (titled “Voice-Conferencing
(198)”) in the table set forth in Part I of Schedule A-46 (Spectra Energy IT
Telecommunications/Network) in its entirety (the Duke Energy Services identified
in that 9th box are duplicate of those identified in the 8th box of that table).

 

11. Amendment to Add Schedule A-47 (Spectra Energy Chairman’s Administrative
Support). The Schedules to the Transition Services Agreement are hereby amended
by adding a new Schedule A-47 thereto in the form attached as Exhibit A to this
Amendment.



--------------------------------------------------------------------------------

12.

Amendment to Modify Schedule A-48 (DCP Midstream IT Services). The Schedules to
the Transition Services Agreement are hereby amended by deleting the 6th box
(titled “WEB Content Filtering (190)”) in the table set forth in Part I of
Schedule A-48 (DCP Midstream IT Services) in its entirety (the Duke Energy
Services identified in that 6th box are duplicate of those identified in the 1st
box of that table).

 

13.

Amendment to Modify Schedule B-13 (Duke Energy—Telecom, Workstation, Server
Services). The Schedules to the Transition Services Agreement are hereby amended
by deleting the 2nd box (titled “Deskside support . (R-56)”) in the table set
forth in Part I of Schedule B-13 (Duke Energy—Telecom, Workstation, Server
Services) in its entirety.

 

14. Amendment to Add Schedule B-15 (IT Consultation Services). The Schedules to
the Transition Services Agreement are hereby amended by adding a new Schedule
B-15 thereto in the form attached as Exhibit B to this Amendment.

 

15. Miscellaneous. All Sections under Section 15 of the Transition Services
Agreement are hereby incorporated in this Amendment by this reference, provided
that any references in such Sections to the “Agreement” or similar references
shall be substituted for references to this Amendment. Except as modified
herein, the terms of the Transition Services Agreement remain in full force and
effect, and all references therein to the “Agreement” shall be deemed to mean
the Transition Services Agreement as amended by this Amendment. Execution of
this Amendment by facsimile or other electronic copy of a signature shall be
deemed to be, and shall have the same effect as, execution by original
signature.

 

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties caused this First Amendment to Transition
Services Agreement to be duly executed, all effective as of the Effective Date.

 

Duke Energy:

DUKE ENERGY CORPORATION

By:

 

/s/    DAVID L. HAUSER        

Name:

 

David L. Hauser

Title:

 

Group Executive and

Chief Financial Officer

Spectra Energy:

SPECTRA ENERGY Corp

By:

 

/s/    WILLIAM S. GARNER, JR.        

Name:

 

William S. Garner, Jr.

Title:

 

Group Executive, General Counsel and Secretary



--------------------------------------------------------------------------------

EXHIBIT A

 

SCHEDULE A-47

 

Service Name:    SPECTRA ENERGY CHAIRMAN’S ADMINISTRATIVE SUPPORT

 

I. SCOPE OF SERVICES

 

Administrative Assistance—Duke Energy, via Phyllis Simpson, will provide
administrative services to Spectra Energy’s Chairman. Assistance will be
provided to Paul Anderson, the Chairman of Spectra Energy, on an ad-hoc
reasonable basis, provided that such assistance shall not exceed 10% of Phyllis
Simpson full-time monthly workload at Duke Energy.

 

II. SERVICES TERM

 

January 1, 2007—March 31, 2007

 

III. FEES

 

Administrative Fee:

 

$2,490/month, plus applicable expenses

 

IV. ADDITIONAL TERMS AND CONDITIONS

 

None.

 

V. CONTACTS

 

Service Provider:    Service Recipient: Attn:   

Julie Janson

Phone: 513-287-3025

Mobile: 513-315-5417

Facsimile: 513-287-3810

E-mail: Julie.janson@duke-energy.com

   Attn:   

Trish Rice

Phone: 713-627-6112

Mobile: 713-870-3628

Facsimile: 713-627-4668

E-mail: trice@duke-energy.com



--------------------------------------------------------------------------------

EXHIBIT B

 

SCHEDULE B-15

 

Service Name:    IT CONSULTATION SERVICES

 

I. SCOPE OF SERVICES

 

A. IT APPS: Spectra Energy will make Glenn Dally available to Duke Energy,
during the term and at the fee provided below, so that Mr. Dally can continue to
manage a team of application developers who are doing work for Duke Energy
and/or its subsidiaries. Mr. Dally transferred from Duke Energy to Spectra
Energy effective 1/1/07.

B. IT OPS: Spectra Energy will make Andy Hui available to Duke Energy, during
the term and at the fee provided below, so that Mr. Hui can continue to work on
the Duke Energy Helpdesk assisting employees of Duke Energy and/or its
subsidiaries with issues related to migration from Lotus Notes to MS Outlook and
other IT support issues. Mr. Hui transferred from Duke Energy to Spectra Energy
effective 1/1/07.

 

II. SERVICES TERM

 

A. IT APPS: January 1, 2007—January 25, 2007.

B. IT OPS: January 1, 2007—January 15, 2007.

 

III. FEES

 

A. IT APPS: $80.00/ hour, plus out-of-pocket expenses.

B. IT OPS: $61.00/ hour, plus out-of-pocket expenses.

 

IV. ADDITIONAL TERMS AND CONDITIONS

 

Spectra Energy will provide Duke Energy with a statement of services provided,
along with associated fees, at time of monthly billing.

 

V. CONTACTS

 

Service Provider:    Service Recipient:

Attn:

  

Steve Craft

Phone: 713-627-4310

Mobile: 713-447-4310

Facsimile: 713-627-4066

E-mail: swcraft@spectraenergy.com

  

Attn:

  

Stan Land

Phone: 713-627-4515

Mobile: 713-204-7397

Facsimile: 713-627-4655

E-mail: scland@duke-energy.com